DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.
 
Status of the Claims
Claims 6-11 are pending in the current application.
Claims 6, 10, and 11 are amended in the current application.
Claims 1-5 and 12 are canceled in the current application.


Response to Arguments
Applicant's remarks and amendments filed on March 14, 2022 and entered on April 8, 2022 have been fully considered.
Applicant argues that Hwang in view of Cheng and Kim does not appear to teach or suggest the features of claims 6 and 10.
As set forth below, Claim 10 is indicated as allowable due to the present claim amendments.
Regarding Claim 6, this is not persuasive for the following reasons.  Although Hwang does not explicitly disclose a plurality of protrusions that are specifically arranged at positions corresponding to and overlapping respective image display/emission area unit pixels, Hwang is not relied upon alone to satisfy the totality of the claim 6 invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hwang is combined with Cheng and Kim as set forth below to establish a prima facie case of obviousness over all the features of claim 6.  
Applicant argues that the regions of Cheng having a thin-film transistor and overlapped by protruding structures are not emission areas through which light is emitted from a unit pixel to an exterior of a flexible display to display an image.
This is not persuasive for the following reasons.  Cheng discloses a flexible display device for displaying images, where the images are formed from the emission of light from unit pixels (Cheng, [0007]-[0018], [0031]-[0044], Fig 3).  Cheng’s Figure 3 depicts that non-pixel (non-display) areas that do not emit light are present in between unit pixels that emit and pass light (Cheng, [0031], Fig 3).  Cheng explicitly states that “light emitting units” are provided to correspond to the protruding structures 111 (Cheng, [0035], Fig 3 annotated immediately below).  It would have been obvious to one of ordinary skill in the art that the light emitted from the unit pixels passes to an exterior of the display device to be viewed to yield a fully operable display device designed for its intended purpose.

    PNG
    media_image1.png
    244
    612
    media_image1.png
    Greyscale

Applicant argues that Kim does not teach or suggest a plurality of protrusions corresponding to a pixel, but rather only appears to disclose one groove.
This is not persuasive for the following reasons.  Note that while Kim does not disclose all the features of the presently claimed invention, Kim is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Kim is combined with Hwang and Cheng to establish a prima facie case of obviousness over the claimed invention, where Hwang and Cheng disclose a plurality of protrusions.  Kim is then applied to provide additional teachings and guidance.  Kim discloses emission areas that are configured to pass light from a display element layer 130, and discloses non-display areas disposed between adjacent emission areas comprising electrodes 125 and thin film transistors 121 that do not emit light (Kim, [0039]-[0044], Fig 4).  Kim teaches that it is well known and well within the abilities of those skilled in the art to form cutout portions that yield groove and protrusion structures having cross-sections in a width direction that can be greater than that of emission area cross-sections that correspond to each of the groove portion and protrusion portion structures to achieve reliability against repeated bending and to minimize damage with a reasonable degree of predictability and expectation of success; the width direction intersects the bending axis that intersects all of the layer thicknesses of the flexible display device (including window layer components) (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143.
Applicant argues there is no apparent reason why one of ordinary skill in the art would have combined Hwang with Cheng and Kim.
This is not persuasive for the following reason.  Hwang and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility while preventing image quality deterioration and mechanical defects.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would readily understand that the advantages set forth by Cheng of providing stress absorption and stress release, preventing pixel electrodes breakage, and improving display quality (Cheng, [0008], [0014], [0037], [0050]) are all directly pertinent to the flexible display device of Hwang.
Moreover, modified Hwang and Kim both disclose flexible display devices comprising a bending region having cut portions.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would readily understand that the advantages set forth by Kim to achieve reliability against repeated bending, minimize damage to display driving elements, and prevent occurrence of whitening (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4) are all directly pertinent to the flexible display device of modified Hwang.
Applicant argues that Lee’213 in view of Cheng and Kim does not appear to teach or suggest the features of claims 6 and 10.
As set forth below, Claim 10 is indicated as allowable due to the present claim amendments.
Regarding Claim 6, this is not persuasive for the following reasons.  Although Lee’213 does not explicitly disclose a plurality of protrusions that are specifically arranged at positions corresponding to and overlapping respective image display/emission area unit pixels, Lee’213 is not relied upon alone to satisfy the totality of the claim 6 invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Lee’213 in view of Cheng and Kim as set forth below establishes a prima facie case of obviousness over all the features of claim 6.  
Applicant argues that the regions of Cheng having a thin-film transistor and overlapped by protruding structures are not emission areas through which light is emitted from a unit pixel to an exterior of a flexible display to display an image.
This is not persuasive for the reasons provided above and set forth in the grounds of rejection below.
Applicant argues that Kim does not teach or suggest a plurality of protrusions corresponding to a pixel, but rather only appears to disclose one groove.
This is not persuasive for the reasons provided above and set forth in the grounds of rejection below.
Applicant argues there is no apparent reason why one of ordinary skill in the art would have combined Lee’213 with Cheng and Kim.
This is not persuasive for the following reason.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Lee and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would readily understand that the advantages set forth by Cheng of providing stress absorption and stress release, preventing pixel electrodes breakage, and improving display quality (Cheng, [0008], [0014], [0037], [0050]) are all directly pertinent to the flexible display device of Lee’213.
Moreover, modified Lee’213 and Kim both disclose flexible display devices comprising a bending region having cut portions.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would readily understand that the advantages set forth by Kim to achieve reliability against repeated bending, minimize damage to display driving elements, and prevent occurrence of whitening (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4) are all directly pertinent to the flexible display device of modified Lee’213.


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0029212 A1), in view of Cheng et al. (WO 2015/014036 A1, herein US 2015/0194618 A1 utilized as English language equivalent for all citations), and in view of Kim (US 2016/0035801 A1).
Regarding Claim 6, Hwang teaches a foldable (flexible) OLED display device 100 comprising a cover window layer 20 that has a bending area 21 and a non-bending area 22, a flexible display panel 10/30 (30 is an optional touch panel that may be included) that has a plurality of image display/emission areas (a plurality of pixels) in regions 22/21/22, and is formed over a surface of the cover window layer, wherein the cover window layer bending area 21 includes a plurality of cut portions 251 where cover window layer material is removed (Hwang, [0007]-[0008], [0039]-[0040], [0044]-[0048], [0068]-[0071], Figs 1-4, 8, 9).  Hwang further teaches the plurality of cut portions 251 correspond to a plurality of protrusions (non-cut portions), where all cut portions and non-cut portions (protrusions) are arranged at positions that allow for images to be displayed; where the plurality of non-cut portions (protrusions) are arranged at positions disposed over image display/emission areas that have cross-sectional widths greater than that of cross-sectional width of image display/emission areas of the cut portions 251 in the cover window base layer 21 (Hwang, [0044]-[0050], Figs 3, 4).  The non-cut portions (protrusions) have thickness equal to the thickness of the window layer 20; therefore, the plurality of non-cut portions (protrusions) each have cross-sectional widths that intersect with a thickness direction of the window layer 20 (Hwang, [0044]-[0050], Figs 3, 4).

    PNG
    media_image2.png
    348
    376
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    297
    374
    media_image3.png
    Greyscale

Hwang – FIG.1						Hwang – FIG.2

    PNG
    media_image4.png
    311
    376
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    533
    565
    media_image5.png
    Greyscale
 Hwang – FIG.3					Hwang – FIG.4 (annotated)
Hwang further teaches the plurality of image display/emission areas (plurality of pixels) are the basic units for displaying an image; the pixels each comprise a switching thin film transistor 50, a driving thin film transistor 60, and a capacitor 70 (Hwang, [0068]-[0071], Fig 8).  As depicted in Figure 8 below, the spaces in between each pixel (image display/emission area) are considered to be non-pixel areas (non-display areas) disposed between adjacent pixels.

    PNG
    media_image6.png
    765
    612
    media_image6.png
    Greyscale

Hwang – Figure 8 (annotated)
Hwang teaches that the folding region 21 does not generate interference for the display screen (Hwang, [0047]-[0051]); where one of ordinary skill in the art would have been fully capable of adjusting all of the dimension parameters (length, width, height, shape, depth, and interval) of the cut portions and non-cut portions (protrusions) within the guidelines of Hwang with a reasonable expectation of success to yield a bending area exhibiting reduced image quality deterioration, reduced luminance deterioration, and reduced generation of interface relative to each image display/emission/pixel area (see MPEP 2143).
Hwang teaches the plurality of grooves 251 are formed to have a predetermined dimension parameters (length, width, height, shape, depth, and interval), and are disposed at equal and predetermined intervals; where these predetermined parameters are selected so that the grooves 251 do not generate image quality deterioration or mechanical defects in the bending area (Hwang, [0047]-[0055]); but Hwang remains explicitly silent regarding that the plurality of protrusions are arranged at positions corresponding to and overlapping respective image display/emission areas.
Cheng, however, teaches a flexible OLED display device comprising unit pixels for emission of light (i.e. passing of light to an exterior of the display) and stress absorption features that include an absorption layer having a plurality of protrusions (that can be formed of any shape) that correspond to, that are disposed over, and that overlap with each of the unit pixels to provide stress absorption that prevent pixel electrodes from breaking and that provide improved display quality (Cheng, [0007]-[0018], [0031]-[0044], Fig 3).  Cheng’s Figure 3 depicts that non-pixel (non-display) areas that do not emit light are present in between unit pixels that emit and pass light (Cheng, [0031], Fig 3).  It would have been obvious to one of ordinary skill in the art that the light emitted from the unit pixels passes to an exterior of the display device to be viewed to yield a fully operably display device designed for its intended purpose.  Cheng also specifically teaches that the shape, cross-sections, and spacing of protruding structures are not limited, and can be set as desired to correspond with light emitting units to achieve the effect of absorbing bending stress, avoiding damage, and preserving display quality (Cheng, [0035], [0046], [0050]).

    PNG
    media_image1.png
    244
    612
    media_image1.png
    Greyscale

Cheng – Figure 3 (annotated)
Since Hwang and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility while preventing image quality deterioration and mechanical defects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Hwang’s grooves with predetermined dimension parameters (length, width, height, shape, depth, and interval) based upon the teachings of Cheng to correspond to and overlap unit pixels (image display/emission areas) to yield a display device that provides stress absorption and stress release, prevents pixel electrodes from breaking, and improves display quality as taught by Cheng (Cheng, [0008], [0014], [0037], [0050], see MPEP 2143).
Modified Hwang remains silent regarding that each protrusion has a greater cross-section in a width direction than that of a corresponding emission area and intersecting a direction of an axis intersecting a thickness direction of a window layer about which the bending area is bendable; and remains silent regarding where a non-display area through which light is not emitted between adjacent emission areas.
Kim, however, teaches a flexible display device structure comprising a cutout portion in the center region (i.e. that forms a groove portion and protrusion portions) that is removed to achieve reliability against repeated bending and to minimize damage (Kim, [0003], [0011]-[0013], [0035]-[0038], Fig 3).  Kim further teaches emission areas that are configured to pass light from the display element layer 130, and non-display areas disposed between adjacent emission areas comprising electrodes 125 and thin film transistors 121 that do not emit light (Kim, [0039]-[0044], Fig 4).  As exemplified by Kim’s annotated Figure 4 below, Kim teaches that it is well known and well within the abilities of those skilled in the art to form cutout portions that yield groove and protrusion structures having cross-sections in a width direction that can be greater than that of emission area cross-sections that correspond to each of the groove portion and protrusion portion structures to achieve reliability against repeated bending and to minimize damage with a reasonable degree of predictability and expectation of success; the width direction intersects the bending axis that intersects all of the layer thicknesses of the flexible display device (including window layer components) (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).

    PNG
    media_image7.png
    441
    716
    media_image7.png
    Greyscale

Kim – Figure 4 (annotated)
Since modified Hwang and Kim both disclose flexible display devices comprising a bending region having cut portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aligned and configured modified Hwang’s cut portions to have cross-sections in a width direction that are greater than that of corresponding emission area cross-sections to achieve reliability against repeated bending, minimize damage to display driving elements, and prevent occurrence of whitening as taught by Kim (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).
Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0287213 A1), in view of Cheng et al. (WO 2015/014036 A1, herein US 2015/0194618 A1 utilized as English language equivalent for all citations), and in view of Kim (US 2016/0035801 A1).
Regarding Claim 6, Lee teaches a bendable/flexible OLED display device 100 comprising a cover window layer 20/21/22 that has a bending area D2 and a non-bending area D1 and a flexible display panel 10 formed over a surface of the cover window 20 that is for displaying images having a display part 11 with display areas D1/D2/D1 having a plurality of pixels (i.e. a plurality of emission areas) and a non-display part 12; wherein the cover window layer 20/21/22 bending area D2 includes a plurality of removed portions 227 or soft portions 222 where cover window layer hard material 22 is not present (removed) (Lee, [0010]-[0013], [0007]-[0008], [0040]-[0048], [0068]-[0100], Figs 1, 5-9).  Lee further teaches the bending area D2 includes a plurality of protrusions 221 arranged at positions that allow for images to be displayed in the display part 11, where the plurality of protrusions 221 arranged at positions disposed on respective pixels of the plurality of pixels (i.e. respective emission areas of the plurality of emission areas) that have cross-sectional widths greater than that of cross-sectional widths of pixels (emission areas) not having a protrusion of the cover window base layer 21 (Lee, [0043]-[0045], [0068]-[0100], Figs 5-9).  The protrusions 221 have thickness equal to the thickness of the cover window layer 20 (base film thickness 21 + coating layer thickness 22); therefore, the plurality of protrusions 221 each have cross-sectional widths that intersect with a thickness direction of the cover window layer 20/21/22 (Lee, [0048]-[0048], [0068]-[0100], Figs 5, 9).

    PNG
    media_image8.png
    745
    548
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    322
    513
    media_image9.png
    Greyscale

Lee – Figures 1 and 5 

    PNG
    media_image10.png
    364
    531
    media_image10.png
    Greyscale

Lee – Figure 9 (annotated)
Lee teaches the plurality of protrusions 221 can be formed to have uniform width, interval, pattern, and shape (Lee, [0081]-[0087]); but Lee remains silent regarding that the plurality of protrusions are arranged at positions corresponding to and overlapping respective image display/emission areas.
Cheng, however, teaches a flexible OLED display device comprising unit pixels for emission of light (i.e. passing of light to an exterior of the display) and stress absorption features that include an absorption layer having a plurality of protrusions (that can be formed of any shape) that correspond to, that are disposed over, and that overlap with each of the unit pixels to provide stress absorption that prevent pixel electrodes from breaking and that provide improved display quality (Cheng, [0007]-[0014], [0031]-[0044], Fig 3).  Cheng’s Figure 3 depicts that non-pixel (non-display) areas that do not emit light are present in between unit pixels that emit and pass light (Cheng, [0031], Fig 3).  It would have been obvious to one of ordinary skill in the art that the light emitted from the unit pixels passes to an exterior of the display device to be viewed to yield a fully operably display device designed for its intended purpose.  Cheng also specifically teaches that the shape, cross-sections, and spacing of protruding structures are not limited, and can be set as desired to correspond with light emitting units to achieve the effect of absorbing bending stress, avoiding damage, and preserving display quality (Cheng, [0035], [0046], [0050]).

    PNG
    media_image1.png
    244
    612
    media_image1.png
    Greyscale

Cheng – Figure 3 (annotated)
Since Lee and Cheng both disclose flexible OLED display devices comprising structured layers designed to allow for flexibility, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Lee’s protrusions with uniform widths, depths, patterns, and intervals based upon the teachings of Cheng to correspond to and overlap unit pixels (image display/emission areas) to yield a display device that provides stress absorption and stress release, prevents pixel electrodes from breaking, and improves display quality as taught by Cheng (Cheng, [0008], [0014], [0037], [0050], see MPEP 2143).
Modified Lee remains silent regarding that each protrusion has a greater cross-section in a width direction than that of a corresponding emission area and intersecting a direction of an axis intersecting a thickness direction of a window layer about which the bending area is bendable; and remains silent regarding where a non-display area through which light is not emitted between adjacent emission areas.
Kim, however, teaches a flexible display device structure comprising a cutout portion in the center region (i.e. that forms a groove portion and protrusion portions) that is removed to achieve reliability against repeated bending and to minimize damage (Kim, [0003], [0011]-[0013], [0035]-[0038], Fig 3).  Kim further teaches emission areas that are configured to pass light from the display element layer 130, and non-display areas disposed between adjacent emission areas comprising electrodes 125 and thin film transistors 121 that do not emit light (Kim, [0039]-[0044], Fig 4).  As exemplified by Kim’s annotated Figure 4 below, Kim teaches that it is well known and well within the abilities of those skilled in the art to form cutout portions that yield groove and protrusion structures having cross-sections in a width direction that can be greater than that of emission area cross-sections that correspond to each of the groove portion and protrusion portion structures to achieve reliability against repeated bending and to minimize damage with a reasonable degree of predictability and expectation of success; the width direction intersects the bending axis that intersects all of the layer thicknesses of the flexible display device (including window layer components) (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).

    PNG
    media_image7.png
    441
    716
    media_image7.png
    Greyscale

Kim – Figure 4 (annotated)
Since modified Lee and Kim both disclose flexible display devices comprising a bending region having cut portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aligned and configured modified Lee’s protrusions (and therefore, also the plurality of grooves/non-protrusion portions) to have cross-sections in a width direction that are greater than that of corresponding emission area cross-sections to achieve reliability against repeated bending, minimize damage to display driving elements, and prevent occurrence of whitening as taught by Kim (Kim, [0003], [0011]-[0013], [0039]-[0044], Fig 4, see MPEP 2143).
Regarding Claim 7, modified Lee further teaches a coating material is coated over the cover window base layer 21 to form the protrusions 221 and soft portions 222 (filler) to form a uniform height of the cover window layer surface 22 (Lee, [0069]-[0076], Figs 5-7).
Regarding Claim 8, modified Lee further teaches the soft portions 222 (filler) are formed of an acrylic resin (Lee, [0071]-[0076], Figs 5-7).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 are allowed.
The prior art of record fails to teach or render obvious the totality of the inventions of claims 9, 10, and 11.  The distinctions between the instant claims and the closest prior art of record are explained below:
Hwang et al. (US 2014/0029212 A1) fails to teach a plurality of protrusions that are specifically arranged at positions corresponding to and overlapping respective image display/emission area unit pixels; fails to teach a hard coating layer formed over a window layer on a surface that opposes a flexible display panel; and fails to teach a filler comprising the same material as a hard coating layer that is formed over protrusions in a bending area of a window layer such that a height of protrusions is substantially equal to other regions of the window layer.
Lee et al. (US 2014/0287213 A1) fails to teach a plurality of grooves that are specifically arranged at positions corresponding to and overlapping respective image display/emission area unit pixels; fails to teach a hard coating layer formed over a window layer on a surface that opposes a flexible display panel; and fails to teach a filler comprising the same material as a hard coating layer that is filled into grooves in a bending area of a window layer.
Cheng et al. (WO 2015/014036 A1) fails to teach a flexible display comprising a window layer including a bending area and a non-bending area, where in the bending area portions of the window layer are removed to form a plurality of protrusions; fails to teach a flexible display comprising a window layer including a bending area and a non-bending area, where in the bending area a plurality of grooves are formed; fails to teach a hard coating layer formed over a window layer on a surface that opposes a flexible display panel; fails to teach a filler comprising the same material as a hard coating layer that is formed over protrusions in a bending area of a window layer such that a height of protrusions is substantially equal to other regions of the window layer; and fails to teach a filler comprising the same material as a hard coating layer that is filled into grooves in a bending area of a window layer.
Kim (US 2016/0035801 A1) fails to teach a plurality of protrusions or a plurality of grooves that are specifically arranged at positions corresponding to and overlapping respective image display/emission area unit pixels; fails to teach a hard coating layer formed over a window layer on a surface that opposes a flexible display panel; fails to teach a filler comprising the same material as a hard coating layer that is formed over protrusions in a bending area of a window layer such that a height of protrusions is substantially equal to other regions of the window layer; and fails to teach a filler comprising the same material as a hard coating layer that is filled into grooves in a bending area of a window layer.
Lee et al. (US 2014/0065326 A1) fails to teach a plurality of protrusions or a plurality of grooves that are specifically arranged at positions corresponding to and overlapping respective image display/emission area unit pixels; fails to teach a filler comprising the same material as a hard coating layer that is formed over protrusions in a bending area of a window layer such that a height of protrusions is substantially equal to other regions of the window layer; and fails to teach a filler comprising the same material as a hard coating layer that is filled into grooves in a bending area of a window layer.
In view of the foregoing, claims 10 and 11 are in condition for allowance, and claim 9 would be allowable if rewritten in independent form including all of the limitations of base claim 6 and intervening claims 7 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782